DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Schouten et al. (US 6,655,574 B2).
Regarding claim 13, Schouten discloses:
A soldering apparatus [soldering vessel (1); figures 4-6] comprising: 
a first nozzle [tubes (5-9)] from which a solder jet is intermittently ejected to a workpiece; and 
[nitrogen feed pipes (20)] from which gas is sprayed on an outer side surface of the first nozzle, the gas including atmosphere,
solder from the solder jet and an alloy formed from the solder jet and the first nozzle  nozzle are attached to the outer side surface of the first nozzle by spraying gas on the outer side surface of the first nozzle when stopping ejection of the solder jet from the first nozzle [Prior to soldering the solder level in the tubes (5-9) is increased to cause the solder to overflow (eject from) the top of the tubes in order to flush the solder in the tube and then lowered to the appropriate level all the while the nitrogen is feed to the surrounding environment; 3: 8-36, 5:4-12, 6:28-42.  Thus, the solder and alloy are attached to the first nozzle because when the overflow is stopped the gas is still being fed],
a melting point of the alloy is lower than a temperature of the solder jet [Note applicant’s paragraph 0055 states that the type of gas is not limited and includes atmosphere and inert gas, which means either gas results in formation of the claimed alloy.  Thus, since Schouten uses nitrogen, which is an inert gas, it naturally follows that the claimed allow is formed.].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material, such as the gas, to achieve any claimed result, such as the alloy and melting point.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 16, Schouten discloses:
a third nozzle from which the gas is sprayed [there are two nitrogen feed pipes (20)], wherein the second nozzle and the third nozzle are disposed opposite each other across the first nozzle [tubes (5-9) are between two nitrogen feed pipes (20)].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schouten et al. (US 6,655,574 B2) in view of Colijn (US 2017/0209949 A1).  Should the applicant prove that the solder and alloy are not attached to the first nozzle then the following applies.  
Regarding claim 13, Schouten discloses:
A soldering apparatus [soldering vessel (1); figures 4-6] comprising: 
a first nozzle [tubes (5-9)] from which a solder jet is intermittently ejected to a workpiece; and 
a second nozzle [nitrogen feed pipes (20)] from which gas is sprayed on an outer side surface of the first nozzle.
Schouten does not specifically teach:
the gas including atmosphere,
solder from the solder jet and an alloy formed from the solder jet and the first nozzle are attached to the outer side surface of the first nozzle by spraying gas on the outer side surface of the first nozzle when stopping ejection of the solder jet from the first nozzle, and

Note that the second limitation directly above is identical to that of claim 3, claim 12 further limits the conditions to achieve the claimed attached solder and alloy, and applicant’s paragraph 0055 states that the type of gas is not limited and includes atmosphere and inert gas, which means either gas results in formation of the claimed alloy.  
Schouten teaches prior to soldering the solder level in the tubes (5-9) is increased to cause the solder to overflow (eject from) the top of the tubes in order to flush the solder in the tube and then lowered to the appropriate level all the while the nitrogen is feed to the surrounding environment; 3: 8-36, 5:4-12, 6:28-42. 
Colijn teaches nozzles are manufactured from steel because it is cheap; 0016.
The examiner notes that Sn-Ag-Cu solder, commonly known as SAC solder, is extremely well-known since it is a known substitute for Pb solders, is readily available for purchase, and the invention of this solder got Iver Anderson inducted into the National Inventors Hall of Fame.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Schouten tubes from steel in order to save money.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also use SAC solder since it is a commonly used Pb-free solder.  In doing so all three commonly practiced conditions required to achieve the above result, spraying of inert gas, use of SAC solder, and steel nozzle, have been met.  
Regarding claim 14, Schouten does not teach:
a controller that performs control such that the gas is sprayed from the second nozzle upon stopping of the solder jet from the first nozzle.
Note that claimed controller is being considered as a generic controller.
Colijn teaches using control unit (11) to control solder modules; 0038 and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Colijn control unit concept into Schouten in order to automate the solder vessel.  
Regarding claim 16, Schouten teaches:
a third nozzle from which the gas is sprayed [there are two nitrogen feed pipes (20)], wherein the second nozzle and the third nozzle are disposed opposite each other across the first nozzle [tubes (5-9) are between two nitrogen feed pipes (20)].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schouten et al. (US 6,655,574 B2) as applied to claim 13 above, and further in view of Willemen (US 6,168,065 B1).
Regarding claim 14, Schouten does not teach:
a controller that performs control such that the gas is sprayed from the second nozzle upon stopping of the solder jet from the first nozzle.
Note that claimed controller is being considered a generic controller.
Willemen teaches that computer (170) and controller (160) control the operation of selective debriding tool which comprises a gas nozzle; abstract, 8:51-65, 14:54-67, and figure 3A.
.  

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive.
The applicant’s arguments are based upon the gas including atmosphere to form the alloy having the claimed melting point.  These arguments are not persuasive since the type of gas used is considered material worked upon and because the type of gas appears to play little if any role in the formation of the claimed alloy.  Note applicant’s paragraph 0055 states that the type of gas is not limited and includes atmosphere and inert gas, which means either gas results in the formation of the claimed alloy.  Thus, since Schouten uses nitrogen, which is an inert gas, it naturally follows that the claimed allow is formed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                           
/ERIN B SAAD/Primary Examiner, Art Unit 1735